Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/556348 filed on December 20, 2021. Claims 1-20 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,204,871. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim inventions are directed to managing a shared cache in a multicore system wherein the cache management schemes use assigned priorities to the processing cores (i.e. compute units); and wherein a person of ordinary skill in the art would see that the minor differences between both claimed inventions are obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9-11, 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekkat (Managing shared last-level cache in a heterogeneous multicore processor.; October 2013) in view of Li (Priority-based cache allocation in throughput processors; Feb. 7, 2015).
Regarding claim 1, Mekkat teaches a method for managing performance of a processor having multiple compute units [the processor consists of several CPU and GPU cores each with its own private cache; wherein these cores share the LLC and DRAM controllers, and the modules communicate through an on-chip interconnection network; Section II. Challenges & Opportunities and Fig. 2 on p.226]. 
Mekkat, however, does not explicitly teach the method comprising: determining a number of the multiple compute units to designate as having priority; and designating the number of the multiple compute units each as a priority compute unit.
Li, when addressing issues relating sharing memory resources in parallel processing systems, teaches determining a number of the multiple compute units to designate as having priority [Token Assignment: The total number of tokens may be statically designated by software or dynamically derived at runtime; wherein our implementation assigns the T available tokens to the T oldest warps; Section VI. A. High-Level Overview of PCAL on p.94-95]; and designating the number of the multiple compute units each as a priority compute unit [Token Release: Once assigned a token, a warp retains the token either until completion or until a barrier is reached; Section VI. A. High-Level Overview of PCAL on p.94-95].
That is, on the one hand, Mekkat discloses a processor having multiple compute units [Fig. 2 on p.226]; and further discloses a scheme for managing the memory resources on the processing system wherein different compute units get different priority of accessing the memory resources [a runtime mechanism, in Section III, that dynamically determines the cache sensitivity of both CPU and GPU applications, and adapts the cache management policy based on this information; 1st paragraph on right column of p.226].
On the other hand, Li discloses a scheme for managing memory resources in a parallel processing system wherein this scheme is based on assigned priorities among the parallel executing units [Tokens represent priority within various shared resources in the system. While such tokens can be leveraged to orchestrate different access priority to various other resources, this paper focuses on the role of tokens at the L1 cache. Wherein tokens represent the ability of warps to execute as normal, with full cache block allocation and replacement privileges in the L1 cache. Threads without tokens remain executable, but are not allowed to induce eviction: in essence, these warps are guaranteed to be non-polluting in the L1 cache. (spanning paragraph on p.94-95)]. Hence Li discloses a system where tokens are used to assign priorities to different warps executing in parallel; wherein a token represent the priority of the warp to access the cache. Li further discloses that the total number of tokens may be statically designated by software or dynamically derived at runtime [Section VI. A. High-Level Overview of PCAL on p.94-95]; and since the tokens are the tool used to assigned priorities; by determining a total number of tokens (i.e. statically or dynamically at runtime) this number is equivalent to the number of the multiple compute units to designate as having priority. In other words, there is a total of T tokens and that is the total of warps (i.e. compute units) that may be designated as having priority.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to assign priority of access to the compute units (CPUs and GPUs) of the processor of Mekkat using a token scheme as discloses in Li. The combination would have be obvious because a person of ordinary skill in the art would know to use the priority token technique to improve the parallel processing device of Mekkat to maximize performance by simultaneously keeping execution resources busy, maximizing cache hit rate, and exploiting the available main memory bandwidth [Section III. KEY IDEA OF PRIORITY-BASED CACHE ALLOCATION on p.91 of Li].
Regarding claim 2, Mekkat/Li teach the method of claim 1, further comprising allowing each priority compute unit to allocate into a shared cache [Cache Allocation Policy: Token holders access the cache as normal, allocating cache blocks as desired. Token-less warps (non-polluting warps) are not allowed to fill any cache block. Section VI. A. High-Level Overview of PCAL on p.94-95].
Regarding claim 3, Mekkat/Li teach the method of claim 1, further comprising disallowing a compute unit which is not a priority compute unit to allocate into a shared cache [Cache Allocation Policy: Token holders access the cache as normal, allocating cache blocks as desired. Token-less warps (non-polluting warps) are not allowed to fill any cache block. Section VI. A. High-Level Overview of PCAL on p.94-95].
Regarding claim 6, Mekkat/Li teach the method of claim 1, wherein the determining is performed dynamically [The total number of tokens may be statically designated by software or dynamically derived at runtime; wherein our implementation assigns the T available tokens to the T oldest warps; Section VI. A. High-Level Overview of PCAL on p.94-95].
Regarding claim 7, Mekkat/Li explicitly teach all the claim limitations except for the method of claim 1, wherein the determining comprises set dueling.
However, Mekkat explicitly discloses that  employing a mechanism based on the set dueling technique to measure the cache sensitivity of the CPU and GPU applications. Set dueling applies two opposing techniques to two distinct sets, and identifies the characteristic of the application from the performance difference among the sets [Section A. Merauring the LLC Sensitivity on p.228]. Mekkat further discloses that techniques, such as set dueling, have been demonstrated effective in improving cache utilization [Section II. A. Challenges in LLC sharing]. Finally, Li disclose that the total number of tokens may be statically designated by software or dynamically derived at runtime [Section VI. A. High-Level Overview of PCAL on p.94-95].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the known technique of set dueling to dynamically determine the total number of tokens. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claims 9-11, 14 and 15; these claim(s) limitations are significantly similar to those of claim(s) 1-3, 6 and 7; and, thus, are rejected on the same grounds.
Regarding claims 17, 18 and 20; these claim(s) limitations are significantly similar to those of claim(s) 1-3 and 7; and, thus, are rejected on the same grounds.
Claim(s) 4, 5, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekkat (Managing shared last-level cache in a heterogeneous multicore processor.; October 2013) in view of Li (Priority-based cache allocation in throughput processors; Feb. 7, 2015); and further in view of Lee (US 8,713,573).
Regarding claim 4, Mekkat/Li explicitly teach all the claim limitations except for the method of claim 1, further comprising prioritizing access to a memory by a priority compute unit over a compute unit which is not a priority compute unit.
Lee, when addressing issues related to multicore systems, teaches further comprising prioritizing access to a memory by a priority compute unit over a compute unit which is not a priority compute unit [since a task T0 assigned to the core 0 310 has a highest priority of"9", the synchronization scheduling apparatus may perform scheduling so that the task T0 may be processed; c5 L5-10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize the memory accesses from compute units with higher priority (i.e. those with a priority token) over those with lower (or none) priority as disclosed by Lee. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. prioritizing tasks, requests, actions, etc. from related to high priority components) to a known device ready for improvement to yield predictable results.
Regarding claim 5, Mekkat/Li explicitly teach all the claim limitations except for the method of claim 1, further comprising serving a pending request for access to a memory by a priority compute unit prior to serving any pending request for access to the memory by a compute unit which is not a priority compute unit.
Lee, when addressing issues related to multicore systems, teaches further comprising serving a pending request for access to a memory by a priority compute unit prior to serving any pending request for access to the memory by a compute unit which is not a priority compute unit [when a task stored in the wait queue of the first core has a same priority as a task stored in a wait queue of another core, and when the same priority is verified to be the highest among the priorities, the task stored in the wait queue of the other core may be scheduled (e.g., the task first found among the tasks having the same priority); c5 L30-40].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize the memory accesses from compute units with higher priority (i.e. those with a priority token) while those with lower (or none) priority remain waiting as disclosed by Lee. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. prioritizing tasks, requests, actions, etc. from related to high priority components) to a known device ready for improvement to yield predictable results.
Regarding claims 12 and 13; these claim(s) limitations are significantly similar to those of claim(s) 4 and 5; and, thus, are rejected on the same grounds.
Regarding claim 19; these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekkat (Managing shared last-level cache in a heterogeneous multicore processor.; October 2013) in view of Li (Priority-based cache allocation in throughput processors; Feb. 7, 2015); and further in view of Yamaoka (US 2009/0288092).
Regarding claim 8, Mekkat/Li explicitly teach all the claim limitations except for the method of claim 1, further comprising dispatching a workgroup to a priority compute unit preferentially to dispatching the workgroup to a compute unit which is not a priority compute unit.
Yamaoka, when addressing issues related to multicore processing systems, teaches further comprising dispatching a workgroup to a priority compute unit preferentially to dispatching the workgroup to a compute unit which is not a priority compute unit [The received tasks are ranked, for example, according to their priority; wherein the processor controller then reads the processor core priorities that were previously stored in the core priority table; wherein the tasks will then be allocated based upon the priorities of the tasks and the processor cores and forwarded to the cores via the arbiter and bus unit; ¶0056 and FIG. 8].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to dispatch tasks (or workgroups) to the compute units of Mekkat/Li based on the priority of both the tasks and of the compute unit as disclosed in Yamaoka. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using the tasks/workgroup and compute unit priorities for dispatching tasks to execution units) to a known device ready for improvement to yield predictable results (i.e. such that tasks with higher priorities are executed by processing units with equally higher priorities).
Regarding claim 16; these claim(s) limitations are significantly similar to those of claim(s) 8; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132